SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

241
CA 13-01151
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND SCONIERS, JJ.


CATHLEEN CAMACHO, PLAINTIFF-RESPONDENT,

                     V                              MEMORANDUM AND ORDER

CHRISTOPHER CAMACHO, DEFENDANT-APPELLANT.


VENZON LAW FIRM PC, BUFFALO (CATHARINE M. VENZON OF COUNSEL), FOR
DEFENDANT-APPELLANT.

TIMOTHY J. PAWARSKI, ELMA, FOR PLAINTIFF-RESPONDENT.

GAYLE T. MURPHY, ATTORNEY FOR THE CHILD, HAMBURG.


     Appeal from an order of the Supreme Court, Erie County (Henry J.
Nowak, Jr., J.), entered April 18, 2013. The order, among other
things, denied that part of defendant’s motion seeking access to the
subject child “until the child’s counselor agrees that it would be
appropriate.”

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the provision conditioning
defendant’s access to the child upon the agreement of the child’s
counselor, and as modified the order is affirmed without costs, and
the matter is remitted to Supreme Court, Erie County, for further
proceedings in accordance with the following Memorandum: Defendant
appeals from an order that, inter alia, denied that part of his motion
seeking access with the parties’ child “until the child’s counselor
agrees that it would be appropriate.” We agree with defendant that
Supreme Court thereby improperly delegated to the child’s counselor
the court’s authority to determine issues involving the best interests
of the child (see Matter of Hameed v Alatawaneh, 19 AD3d 1135, 1136;
Matter of Henrietta D. v Jack K., 272 AD2d 995, 995). We therefore
modify the order accordingly, and we remit the matter to Supreme Court
for a determination of that part of defendant’s motion seeking access
with the child.




Entered:   March 28, 2014                       Frances E. Cafarell
                                                Clerk of the Court